Citation Nr: 1211450	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbosacral spondylolisthesis.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran service connection for his low back disability, rated 40 percent, effective from September 20, 1995.  In April 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing it was also established that the Veteran had dismissed his representative (Texas Veterans Commission), and would represent himself.  [This has not been reduced to writing (other than in the hearing transcript, at p. 2).]

This case was previously before the Board in July 2010, when the matter of the rating for lumbosacral spondylolisthesis was remanded for additional development.  [An interim, January 2012, rating decision granted service connection for neurological impairment (sciatica) secondary to the lumbosacral spondylolisthesis (and assigned separate 10 percent and 20 percent ratings for the right and left lower extermity, respectively).  The Veteran has not expressed disagreement with those ratings, and they are not before the Board.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the July 2010 Board remand, an October 2003 rating decision granted the Veteran service connection for spondylolisthesis, lumbosacral spine, rated 40 percent, under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (for intervertebral disc syndrome (IVDS)) (as in effect prior to September 23, 2002), effective September 20, 1995.  

During the evaluation period for consideration, VA promulgated new regulations revising the criteria for rating IVDS.  From their respective effective dates, each, the Veteran is entitled to ratings under the revised criteria, if such are found more favorable.  

Under the criteria in effect prior to September 23, 2002, IVDS warrants a 40 percent rating if severe with recurring attacks and intermittent relief and a 60 percent (maximum) rating if pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293. 

Under the criteria in effect from September 23, 2002 until September 26, 2003, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5293.

The revised criteria effective September 26, 2003 renumber the applicable diagnostic codes and create a General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below)(for rating orthopedic manifestations).  Neurological manifestations are to be separately rated.  IVDS (under renumbered Code 5243) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Code 5243.  Under the General Rating Formula, the next higher (50 percent) rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

A January 2012 rating decision, which readjudicated this claim following the Board's July 2010 remand continued the 40 percent rating under Code 5293 (as in effect prior to September 23, 2002) and also assigned separate compensable ratings (10 percent and 20 percent for the right and left lower extremities, respectively) under Code 8520 for neurological manifestations (sciatica).  

There are several observations to be made regarding the ratings that have now been assigned:

(1) This matter involves the initial rating assigned with the award of service connection.  Under governing law/caselaw the Veteran is entitled to consideration of the ratings to be assigned for the disability at issue under the criteria in effect at the beginning of the period for consideration throughout the evaluation period.  He is entitled to consideration of his claim under the revised criteria, each, from their effective dates, if the revised criteria are more favorable.  
(2) The award of service connection for the back disability by a DRO decision in October 2003 was made retroactive to 1995.  The award of separate compensable ratings for neurological manifestations was made effective from July 21, 2003 (which is identified as the date of reopened claim) is inconsistent with the DRO decision's finding of CUE in a prior decision and the assignment of an effective date in 1995.  See Fenderson v. West, 12 Vet. App. 119 (1999)
(3) The assignment of concurrent ratings for the same disability partially under revised and partially under prior criteria is inappropriate (particularly as a 60 percent rating for pronounced disc disease under Code 5293 encompasses persistent symptoms consistent with sciatic neuropathy, and the ratings assigned under Code 8520 have been assigned for sciatica, which violates the prohibition against pyramiding in 38 C.F.R. § 4.14).
(4) There are additional (not noted in the December 2011 supplemental statement of the case (SSOC)) indications of  clinical data reflecting pronounced disc disease (e.g., the November 2008 finding of absent ankle jerk bilaterally).
(5) The assignment of a 40 percent rating for strictly orthopedic manifestations along with separate 20 and 10 percent ratings for neurological manifestations does not result in a combined rating more favorable than the 60 percent rating for pronounced disc disease under Code 5293 (as the resulting 57 percent combined rating -which would be rounded up to 60 percent-would nonetheless provide a lower base for any further combinations with separate compensable ratings for manifestations of the disability).  
In light of the foregoing, clarification (and any corrective action indicated) by the RO of its actions in the January 2012 rating decision is necessary.

Accordingly, the case is REMANDED for the following:

The RO should review the Board's observations above, review the entire record, and readjudicate the matter on appeal to specifically encompass the following .  

(1) In light of their acknowledgement that the Veteran has sciatica of both lower extremities (and further indications of pronounced IVDS, such as absent ankle jerk)(and mindful of 38 C.F.R. § 4.14), the RO should reconsider the question of entitlement to a 60 percent rating under the pre-September 2002 Code 5293 criteria (for pronounced disc disease).  

(2) The RO should review their assignment of the effective date for neurological manifestations (or any recognition of such by a future 60 percent Code 5293 rating) in light of the fact that the award of service connection for the disability at issue was made retroactive from 1995 (based on CUE)(and not based on a claim to reopen received July 21, 2003, as suggested by the January 2012 rating decision).  The RO should advise the Veteran of their determination (asking him whether any revisions pursuant to this remand satisfy his appeal).  If he does not express satisfaction, the RO should issue an appropriate SSOC, afford the Veteran the opportunity to respond, and then return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

